Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 were previously canceled.
	Claims 21-40 are pending.
Election/Restrictions
Applicant’s election without traverse of s 21-30 in the reply filed on 9/22/22 is acknowledged.
Claims 31-40 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/22.
Claim Objections
Claims 26-29 are objected to because of the following informalities:  
Claim 26, line 1, “the at least the first” should read “the at least first”.
Claim 27, line 2, “the at least the first” should read “the at least first”.
Claim 27, line 3, “comprise” should read “comprises”
Claim 28, line 2, “the at least the first” should read “the at least first”.
Claim 29 is also objected because of its dependency on claim 26.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites limitations “without altering the signal and/or states stored at the MTJ components of the respective magnetic memory elements.” 
It is unclear that whether “the respective magnetic memory elements” is represented for either first or second non-volatile magnetic memory elements.   
It is suggested that “the respective magnetic memory elements” should read “the respective first and second non-volatile magnetic memory elements”.
Allowable Subject Matter
Claims 21-25 are allowed.  Claim 21 is the only independent claim.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a bitcell circuit, in combination with other cited limitations, comprising wherein the one or more volatile memory elements to be accessed as part of a read and/or a write operation without altering the second pair of signals and/or states stored at the one or more non-volatile memory magnetic elements as recited in claim 21.
Claims 22-25 are therefore allowed because of their dependency on claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tomishima (US 9,715,916) discloses a bit state in a supply-switched dual cell memory bitcell may be read by coupling a supply line to a common node of the bitcell to drive complementary currents through complementary resistance state storage cells for a pair of complementary bit line signal lines of the bitcell. The bit state of the bitcell may be read by sensing complementary bit state signals on the pair of first and second complementary bit line signal lines. In one embodiment, each resistance state storage cell has a resistance state ferromagnetic device such as a magnetic-tunneling junction (MTJ).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824